DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 07, 2021.  In virtue of this amendment:
Claims 4-5 and 10 are cancelled; and thus,
Claims 1-3, 6-9 and 11-21 are now pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US 8,222,838 of record).
With respect to claim 1, Takeuchi discloses in figure 1A a light emitting diode (LED) circuit (10, e.g., LED driving circuit) for preventing parasitic current flow through a first LED (16, e.g., LED) when the first LED is in an off state (when a power switch 12 is OFF), wherein the parasitic current flow is a result of one or more parasitic capacitances (14, e.g., parasitic capacitor), the LED circuit comprising the first LED; a first power switch (12, e.g., as a first power switch), wherein the first LED is coupled to a supply voltage (2, e.g., an input power supply) when the first power switch is in an on state (when the power switch 12 is ON), and the first LED is decoupled from the supply voltage when the first power switch is in an off state or ii) being in the on state after the first power switch has changed to the off state (figure 1A shows a charging feature when the switch 12 is ON and the switch 8 is OFF; and a discharging feature when the switch 12 is OFF or the switch 12 is ON and the switch 8 is ON).

    PNG
    media_image1.png
    722
    895
    media_image1.png
    Greyscale

claim 2, Takeuchi discloses that wherein the first current switch provides a current regulation function to provide the current flow through the first LED when the first current switch is in an on state (see figure 1A).
With respect to claim 3, Takeuchi discloses that wherein the first LED is in an on state when the first LED is coupled to a supply voltage (2, e.g., an input power supply) and the first current switch is in the on state, otherwise the first LED is in the off state (see figure 1A).
With respect to claim 6, Takeuchi discloses that wherein the first current switch remains in the on state at least until the first power switch changes to the on state (see figure 1A).
With respect to claim 7, Takeuchi discloses that wherein the first current switch and the first power switch both change to the on state at approximately the same time (see figure 1A).
With respect to claim 8, Takeuchi discloses that wherein the one or more parasitic capacitances are discharged when the first current switch and the first power switch are both in the on state (see figure 1A).
With respect to claim 9, Takeuchi discloses that wherein the one or more parasitic capacitances are discharged when the first current switch is in the on state and the first power switch is in the off state (see figure 1A).
With respect to claim 11, Takeuchi discloses that wherein the first current switch remains in the on state while the first power switch changes from the on state to the off state (see figure 1A).
With respect to claim 12, Takeuchi discloses in figure 1A that wherein the parasitic capacitances comprise a first parasitic capacitance (14) and a second parasitic capacitance (24).
With respect to claim 20, Takeuchi discloses in figure 1A a method of operating a light emitting diode (LED) circuit (10, e.g., LED driving circuit) of the type comprising a first LED or ii) being in the on state after the first power switch has changed to the off state (figure 1A shows a charging feature when the switch 12 is ON and the switch 8 is OFF; and a discharging feature when the switch 12 is OFF or the switch 12 is ON and the switch 8 is ON); preventing parasitic current flow through the first LED when the first LED is in an off state (see figure 1A), wherein the parasitic current flow is a result of the one or more parasitic capacitances (see figure 1A).
With respect to claim 21, Takeuchi discloses in figure 1A a controller (300) for preventing parasitic current flow through a first LED (16) when the first LED is in an off state (when a power switch 12 is OFF), wherein the parasitic current flow is a result of one or more parasitic capacitances (14), wherein the controller is arranged to control the switching of a first current switch (8); wherein the first LED is coupled to a supply voltage (2) when a first power switch (12) is in an on state (when the switch 12 is ON), and the first LED is decoupled from the supply voltage when the first power switch is in an off state (figure 1A shows the first LED is OFF when the switch 12 is OFF); the first current switch is coupled to the first LED and or ii) being in the on state after the first power switch has changed to the off state (figure 1A shows a charging feature when the switch 12 is ON and the switch 8 is OFF; and a discharging feature when the switch 12 is OFF or the switch 12 is ON and the switch 8 is ON).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 8,222,838 of record) in view of Lin et al. (US 2013/0314307 of record).
With respect to claim 13, Takeuchi discloses all claimed limitations, as expressly recited in claims 1 and 12, except for specifying that comprising a second LED; and a second current switch coupled to the second LED and arranged to enable a current flow through the second LED when the second current switch is in an on state, wherein the second current switch is arranged to discharge the one or more of the first parasitic capacitance and other parasitic capacitances when the second current switch is in the on state.
Lin discloses in figure 2 a first LED (D00), a first current switch (F0), a second LED (D11); and a second current switch (F1) coupled to the second LED and arranged to enable a current flow through the second LED when the second current switch is in an on state, wherein 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of Takeuchi with a second LED and a second current switch thereof as taught by Lin for the purpose of providing a desired current levels flowing through each of the LEDs to improving a desired brightness level thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 14, the combination of Takeuchi and Lin disclose that wherein the other parasitic capacitances comprise a third parasitic capacitance (34, e.g., see figure 1A of Takeuchi).
With respect to claim 15, the combination of Takeuchi and Lin disclose that wherein the first current switch provides a first current regulation function to provide the current flow through the first LED when the first current switch is in an on state and the first current switch is arranged to discharge one or more of the first and second parasitic capacitances (see figure 2 of Lin); and the second current switch provides a second current regulation function to provide the current flow through the second LED when the second current switch is in an on state and the second current switch is arranged to discharge one or more of the first and third parasitic capacitances (see figure 2 of Lin).
With respect to claim 16, the combination of Takeuchi and Lin disclose that wherein the first LED is in an on state when the first LED is coupled to a supply voltage (2) and the first current switch is in the on state, otherwise the first LED is in the off state (see figure 1A of Takeuchi); and the second LED is in an on state when the second LED is coupled to the supply 
With respect to claim 17, the combination of Takeuchi and Lin disclose that comprising a first power switch (12), wherein the first LED is coupled to the supply voltage when the first power switch is in an on state, and the first LED is decoupled from the supply voltage when the first power switch is in an off state (see figure 1A of Takeuchi); and the second LED is coupled to the supply voltage when the first power switch is in an on state, and the second LED is decoupled from the supply voltage when the first power switch is in an off state (see figure1A of Takeuchi).
With respect to claim 18, the combination of Takeuchi and Lin disclose that wherein one or both of the first current switch and the second current switch are in the on state prior to the first power switch changing to the on state (see figure 2 of Lin).
With respect to claim 19, the combination of Takeuchi and Lin disclose that comprising one or more LED strings (D00-D03), wherein each LED string comprises one or more LEDs (see figure 2 of Lin).
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant argued that Takeuchi presents a prior art system in Figures 3A-3D, with the sequential operation of the circuit being shown from the progression from Figure 3A to Figure 3D. While the circuit shown in these Figures is an LED circuit that bears some similarities to the circuits shown in Figures 1 and 2 of the application as filed, it should be noted that in the application as filed, Figures 1 and 2 are presented as prior art.  However, Examiner disagrees since the cited figure 1A is used to reject limitations of claims 1 and 20-21 thereof.
Applicant also argued that following on from this mapping, switch 8 is not arranged to discharge parasitic capacitances when it is in the on state, and therefore the following claimed feature is not disclosed by Takeuchi.  However, Examiner respectfully disagrees since the following statement is that as in figure 1A, the switch 18 is OFF and the switch 8 is ON, the capacitor 14 is discharged.  The above statement is the same the operating state of figure 14 of the instant application such that when the switch P1 is ON and the switch 126 is ON, the capacitor CP1 is discharged.
Thus, the inventive feature is in figure 5 of the instant application as being different with the prior art thereof.  Examiner suggests to amend claims 1 and 20-21 based on figure 5 of the instant application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 4, 2021